FILED
                             NOT FOR PUBLICATION                            APR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIRANDA SIASSI MOGHADAM,                         No. 07-73668

               Petitioner,                       Agency No. A045-647-788

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Miranda Siassi Moghadam, a native and citizen of Iran, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her motion to reconsider a prior order



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying a motion to reopen based on ineffective assistance of counsel. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reconsider and review de novo constitutional claims.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      The agency did not abuse its discretion by denying Siassi Moghadam’s

motion to reconsider on the ground that she failed to establish prejudice, where she

did not present any evidence that the state criminal court ever recalculated her

sentence. See id. at 793-94; 8 U.S.C. § 1101(a)(48)(B) (“Any reference to a term

of imprisonment or a sentence with respect to an offense is deemed to include the

period of incarceration or confinement ordered by a court of a law ....”) (emphasis

added).

      We lack jurisdiction to review Siassi Moghadam’s remaining contentions

because she failed to exhaust them before the BIA. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004).

      Counsel Tamiko O. Moore’s motion to withdraw as counsel on behalf of

petitioner is granted. Court records shall be amended to reflect that Miranda Siassi




                                           2                                   07-73668
Moghadam, located at 550 Montgomery Street, Suite 400, San Francisco, CA

94111 is representing herself.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                      3                                07-73668